MORGAN, C.. J.
Appellant moved for a change of venue on the ground that bias and prejudice existed against him in the minds of the people of Washington county, where the action was pending, to such an extent as to prevent him from having a fair and an impartial trial by a jury selected therein. Many affidavits were filed in support of and in opposition to the motion and, upon consideration of the showing so made, it was denied. That ruling is assigned as error.
While the transcript contains copies of the affidavits above mentioned, of the court minutes with respect to the motion and of the order denying it, an exception to the ruling does not appear to have been taken, as provided by C. S., see. 9009, nor does the transcript contain a bill of exceptions prepared and settled in conformity to sec. 9010. Justices Rice and Budge are of opinion the action of the trial court in denying a change of venue is not properly before us for review and have declined to consider the assignment of error *522by which appellant seeks to present it. (State v. Maguire, 31 Ida. 24, 169 Pac. 175; State v. Ray, ante, p. 363, 182 Pac. 857.)
I have felt myself impelled to read the affidavits and the order and to try to apply the law thereto. (United States Constitution, Sixth Amendment; Idaho Constitution, art. 1, secs. 7 and 18.)
The affidavits filed in support of the motion are to the effect that public opinion and sentiment were such that appellant could not safely go to trial by a jury composed of citizens of Washington county. Those who made sworn statements in opposition thereto expressed the opinion, based upon their knowledge of existing conditions, that no such bias or prejudice existed as to prevent or interfere with him having a fair and impartial trial in that county. (State v. St. Clair, 6 Ida. 109, 53 Pac. 1; State v. Gilbert, 8 Ida. 346, 1 Ann. Cas. 280, 69 Pac. 62; State v. Rooke, 10 Ida. 388, 79 Pac. 82.) After a careful examination of the affidavits and of the law governing this question my conclusion is the order complained of did not constitute an abuse of discretion and was not error.
The .evidence shows that the building which appellant was convicted of burning was leased and occupied by him as a confectionery shop and store some time prior to and until about October 20, 1917; that on or about that date a contract was entered into whereby he delivered possession of the building and business to his son-in-law, one Bullis, upon the expressed consideration of $4,500, to be paid in monthly instalments of $200 each, and whereby the insurance, which was $4,300, was, in the event of a loss, to be paid to appellant as his interest might appear; that on December 24, 1917,.. Bullis set fire to the building and partially destroyed it. Tie’ testified the sale of the business was but a pretense, and that appellant hired; him to conduct the business and arranged with and procured him to bum the building so that he (appellant) might collect the insurance on the contents.
Appellant insists that the testimony of Bullis is not corroborated and that, therefore, the evidence is not sufficient *523to sustain the conviction. He relies on C. S., sec. 8957, which is as follows: “A conviction cannot be had on the testimony of an accomplice, unless he is corroborated by other evidence, which in itself and without the aid of the testimony of the accomplice, tends to connect the defendant with the commission of the offense; and the corroboration is not sufficient, if it merely shows the commission of the offense, or the circumstances thereof.”
Bullis testified that a few days after the fire appellant, who was then living in Portland, Oregon, came to Weiseir, where the crime had been committed; that he met him at the train and, after looking over the burned building, they went to the house where he (Bullis) lived; that they there had a conversation, in the presence of the wife of the witness, wherein appellant complained that he had not followed his instructions in the matter of burning the property. Bullis’ wife testified to having heard portions of that conversation; that she heard appellant say, “ ‘You should have set the fire before you did,’ and ‘If it all burned no one would have been the wiser or suspieioned. ’ ” She also testified to a statement by appellant to the effect that if Bullis had followed his advice there would not have been any suspicion.
Bullis testified that after the fire he prepared a paper purporting to assign to appellant $1,000, which had been placed on deposit in a bank in El Paso, Texas, to the credit of his wife under an arrangement whereby it could not be paid to her until she became of age; that he and his wife signed the paper and he delivered it to appellant so the latter might show it, should occasion require, and might represent that it had been given at the time the business was transferred and was the first payment on the purchase price thereof; that thereafter the paper was delivered back by appellant and was destroyed. Mrs. Bullis also testified to the facts last above mentioned,
There is, in addition to the testimony of Mrs. Bullis, the corroborating circumstance, which it was the duty of the jury to consider and weigh in connection therewith, that ap*524pellant was the person to whom the insurance was payable in the event of a loss.
The evidence corroborating the accomplice is sufficient to conform to the requirements of C. S., sec. 8957, and the judgment appealed from is affirmed.
Rice, J., concurs.